Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147851 & (16)(17)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 147851
                                                                     COA: 314404
                                                                     Luce CC: 2007-000889-FC
  TAMMY JO WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 6, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for appointment of counsel and remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2013
         p1216
                                                                                Clerk